Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNabb (US Pat No 5,927,603).
Re claim 1, McNabb shows an agricultural sprayer (abstract, Figs. 7-8), comprising:
at least one nozzle (132) configured to receive a liquid (through 34) to be atomized and direct atomized liquid to an agricultural field in a dispersal area; a thermal imager (114; col. 7, lines 19-21) mounted to the agricultural sprayer and having a field of view behind the agricultural sprayer (col. 20, lines 33-37), the thermal imager being configured to provide an indication of a thermal reaction of the agricultural field in response to application of the atomized liquid (the thermal imager present is capable of taking a reading at any time a user deems necessary); and
wherein an output of the thermal imager is used to detect plugging of the at least one nozzle (abstract).

Re claim 3, McNabb shows the at least one nozzle comprises a plurality of nozzles (Fig. 7, 132) spaced along a spray boom (212), and wherein the thermal imager (114) has a field of view that encompasses all of the plurality of nozzles (col. 20, lines 33-37).
Re claim 7, McNabb discloses the output of the thermal imager is provided to an operator of the agricultural sprayer (col. 9, lines 42-45).
Re claim 21, McNabb shows an agricultural sprayer (abstract, Figs. 7-8), comprising:
at least one nozzle (132) configured to receive a liquid (through 34) to be atomized and direct atomized liquid to an agricultural field in a dispersal area; a thermal imager (114; col. 7, lines 19-21) operably coupled to the agricultural sprayer and having a field of view behind the agricultural sprayer (col. 20, lines 33-37), the thermal imager being configured to provide an indication of a thermal reaction of the agricultural field in response to application of the atomized liquid (the thermal imager present is capable of taking a reading at any time a user deems necessary); and
wherein an output of the thermal imager is used to detect plugging of the at least one nozzle (abstract).
Re claim 22, McNabb shows the at least one nozzle comprises a plurality of nozzles (Fig. 7, 132) spaced along a spray boom (212), and wherein the thermal imager (114) has a field of view that encompasses all of the plurality of nozzles (col. 20, lines 33-37).
Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US Pat No Re. 31,023).
Re claim 21, Hall discloses an agricultural sprayer (abstract), comprising:
at least one nozzle (Fig. 19, 260) configured to receive a liquid to be atomized and direct atomized liquid to an agricultural field in a dispersal area (col. 63, lines 40-43);

wherein an output of the thermal imager is used to characterize operation of the at least-one nozzle (col. 51, lines 65-68 through col. 52, lines 1-18).
Re claim 22, Hall discloses the at least one nozzle comprises a plurality of nozzles spaced along a spray boom (col. 45, lines 58-62), and wherein the thermal imager has a field of view that encompasses all of the plurality of nozzles (col. 22, lines 18-25 – “necessary so that all homogeneous agricultural areas can be examined by remote control of pan, tilt, zoom, aperture and spectral band adjustments” – with the entire area in the field of view, this will include all of the nozzles).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb (US Pat No 5,927,603).
Re claim 4, McNabb discloses all aspects of the claimed invention but does not teach wherein the thermal imager is configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 nanometers. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention was made to have the thermal imager be configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the wavelength range that the thermal imager is configured to respond to which achieves the recognized result of detecting thermal radiation (McNabb – col. 11, lines 18-23), as such, the wavelength of the thermal imager in McNabb will detect thermal radiation, therefore, one of ordinary skill in the art prior to the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 
Re claim 5, McNabb discloses the thermal imager is configured to acquire discrete thermal images of the agricultural field (col. 11, lines 14-17).
Re claim 6, McNabb discloses the thermal imager provides a thermal video output (col. 11, lines 14-23).
Re claim 23, McNabb discloses all aspects of the claimed invention but does not teach wherein the thermal imager is configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 nanometers. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention was made to have the thermal imager be configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the wavelength range that the thermal imager is configured to respond to which achieves the recognized result of detecting thermal radiation (McNabb – col. 11, lines 18-23), as such, the wavelength of the thermal imager in McNabb will detect thermal radiation, therefore, one of ordinary skill in the art prior to the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Futher, it is noted that no criticality for the claimed range appears to be present in applicant’s disclosure.
Re claim 24, McNabb discloses the thermal imager is configured to acquire discrete thermal images of the agricultural field (col. 11, lines 14-17).
.
Claims 8 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb (US Pat No 5,927,603) in view of Reichhardt (US Pat No 9,824,438 B2).
Re claim 8, McNabb discloses all aspects of the claimed invention including observation by a thermal imager but does not teach the output of the thermal imager is provided to a plug detection system to characterize performance of the at least one nozzle.
However, Reichhardt teaches an agricultural spraying device utilizing a camera to optically record the performance of at least one nozzle (col. 2, lines 26-47).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to have the thermal imager of McNabb to provide output to a plug detection system to characterize performance of the at least one nozzle as taught by Reichhardt to obtain information regarding the functionality of the individual nozzles which can be measured and documented on the basis of objective criteria (Reichhardt – col. 2, lines 44-47).
Re claim 26, McNabb discloses an agricultural sprayer (abstract), comprising:
an agricultural sprayer having a boom (Fig. 7, 34);
at least one nozzle (132), spaced along the boom, and configured to receive a liquid to be atomized and direct atomized liquid to an agricultural field in a dispersal area;
a thermal imager (114; col. 7, lines 19-21) having a field of view behind the at least one nozzle, relative to a direction of travel of the agricultural sprayer (col. 20, lines 33-37), the thermal imager being configured to provide an output indicative of a thermal characteristic (col. 11, lines 18-20) of a portion of the agricultural field behind the at least one nozzle; and

McNabb does not teach an output that indicates plugging of the at least one nozzle.
However, Reichhardt teaches an agricultural spraying device utilizing a camera to optically record the performance of at least one nozzle (col. 2, lines 26-47).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to have the thermal imager of McNabb to provide output to a plug detection system to characterize performance of the at least one nozzle as taught by Reichhardt to obtain information regarding the functionality of the individual nozzles which can be measured and documented on the basis of objective criteria (Reichhardt – col. 2, lines 44-47).
Re claim 27, McNabb as modified by Reichhardt shows the at least one nozzle comprises a plurality of nozzles (McNabb - Fig. 7, 132) spaced along a spray boom (McNabb - 212), and wherein the thermal imager (McNabb - 114) has a field of view that encompasses all of the plurality of nozzles (McNabb - col. 20, lines 33-37).
Re claim 28, McNabb as modified by Reichhardt discloses the output of the processor indicates a degree of plugging of the at least one nozzle (Reichhardt – col. 2, lines 26-47).
Re claim 29, McNabb as modified by Reichhardt teach the degree of plugging of the at least one nozzle is compared to a threshold degree of plugging to determine if a correction action is to be taken (Reichhardt – col. 2, lines 39-40).
Re claim 30, McNabb as modified by Reichhardt teach wherein the output of the processor expresses the degree of plugging of the at least one nozzle as a percentage (McNabb – col. 14, lines 65-66).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat No Re. 31,023) in view of McNabb (US Pat No 5,927,603).
Re claim 1, Hall discloses an agricultural sprayer (abstract), comprising:

a thermal imager (col. 26, lines 55-59) having a field of view behind the agricultural sprayer (col. 22, lines 18-25 – “necessary so that all homogeneous agricultural areas can be examined by remote control of pan, tilt, zoom, aperture and spectral band adjustments” – with the entire area in the field of view, this will include behind the agricultural sprayer), the thermal imager being configured to provide an indication of a thermal reaction (col. 26, lines 55-59 – infrared observations are thermal reactions) of the agricultural field in response to application of the atomized liquid (col. 51, lines 66-68 and col. 52, lines 1-2); and
wherein an output of the thermal imager is used to characterize operation of the at least-one nozzle (col. 51, lines 65-68 through col. 52, lines 1-18).
Hall does not teach the thermal imager is mounted to the agricultural sprayer.
However, McNabb shows an agricultural sprayer (Fig. 1, 12) including a thermal imager (14) mounted to the agricultural sprayer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the thermal imager to the agricultural sprayer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Further, it is noted that no criticality for the claimed recitation appears to be present in applicant’s disclosure.
Re claim 2, Hall as modified by McNabb shows the output of the thermal imager is coupled to an image processor that is configured to provide operation characterization with respect to the at least one nozzle (Hall – col. 18, lines 44-56).

Re claim 4, Hall as modified by McNabb discloses all aspects of the claimed invention but does not teach wherein the thermal imager is configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 nanometers. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention was made to have the thermal imager be configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the wavelength range that the thermal imager is configured to respond to which achieves the recognized result of generating images on the electromagnetic spectrum (Hall – col. 28, lines 17-19), as such, the wavelength of the thermal imager in Hall will generate images on the electromagnetic spectrum, therefore, one of ordinary skill in the art prior to the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Futher, it is noted that no criticality for the claimed range appears to be present in applicant’s disclosure.
Re claim 5, Hall as modified by McNabb discloses the thermal imager is configured to acquire discrete thermal images of the agricultural field (Hall - col. 22, lines 18-25).

Re claim 7, Hall as modified by McNabb discloses the output of the thermal imager is provided to an operator of the agricultural sprayer (Hall - col. 21, lines 67-68).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat No Re. 31,023) in view of McNabb (US Pat No 5,927,603) and further in view of Reichhardt (US Pat No 9,824,438 B2).
Re claim 8, Hall as modified by McNabb discloses all aspects of the claimed invention including observation by a thermal imager but does not teach the output of the thermal imager is provided to a plug detection system to characterize performance of the at least one nozzle.
However, Reichhardt teaches an agricultural spraying device utilizing a camera to optically record the performance of at least one nozzle (col. 2, lines 26-47).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to have the thermal imager of Hall as modified by McNabb to provide output to a detection system to characterize performance of the at least one nozzle as taught by Reichhardt to obtain information regarding the functionality of the individual nozzles which can be measured and documented on the basis of objective criteria (Reichhardt – col. 2, lines 44-47).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat No Re. 31,023).
Re claim 23, Hall discloses all aspects of the claimed invention but does not teach wherein the thermal imager is configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 nanometers. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention was made to have the thermal imager be configured to respond to electromagnetic radiation in the wavelength range from 9000 nanometers to 14000 
Re claim 24, Hall discloses the thermal imager is configured to acquire discrete thermal images of the agricultural field (col. 22, lines 18-25).
Re claim 25, Hall discloses the thermal imager provides a thermal video output (col. 21, lines 64-67).
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat No Re. 31,023) in view of Reichhardt (US Pat No 9,824,438 B2).
Re claim 26, Hall discloses an agricultural sprayer (abstract), comprising:
an agricultural sprayer having a boom (col. 45, line 62);
at least one nozzle (Fig. 19, 260), spaced along the boom, and configured to receive a liquid to be atomized and direct atomized liquid to an agricultural field in a dispersal area (col. 63, lines 40-43);
a thermal imager (col. 26, lines 55-59) having a field of view behind the at least one nozzle, relative to a direction of travel of the agricultural sprayer (col. 22, lines 18-25 – “necessary so that all homogeneous agricultural areas can be examined by remote control of pan, tilt, zoom, aperture and spectral band adjustments” – with the entire area in the 
a processor (Fig. 1, 10) on the agricultural sprayer (13) that provides an output (23) that characterizes the operation of the at least one nozzle, based on the output of the thermal imager.
Hall does not teach an output that indicates plugging of the at least one nozzle.
However, Reichhardt teaches an agricultural spraying device utilizing a camera to optically record the performance of at least one nozzle (col. 2, lines 26-47).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to have the thermal imager of McNabb to provide output to a plug detection system to characterize performance of the at least one nozzle as taught by Reichhardt to obtain information regarding the functionality of the individual nozzles which can be measured and documented on the basis of objective criteria (Reichhardt – col. 2, lines 44-47).
Re claim 27, Hall as modified by Reichhardt discloses the at least one nozzle comprises a plurality of nozzles spaced along a spray boom (Hall - col. 45, lines 58-62), and wherein the thermal imager has a field of view that encompasses all of the plurality of nozzles (Hall - col. 22, lines 18-25 – “necessary so that all homogeneous agricultural areas can be examined by remote control of pan, tilt, zoom, aperture and spectral band adjustments” – with the entire area in the field of view, this will include all of the nozzles).
Re claim 28, Hall as modified by Reichhardt discloses the output of the processor indicates a degree of plugging of the at least one nozzle (Reichhardt – col. 2, lines 26-47).
Re claim 29, Hall as modified by McNabb and Reichhardt teach the degree of plugging of the at least one nozzle is compared to a threshold degree of plugging to determine if a correction action is to be taken (Reichhardt – col. 2, lines 39-40).
.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb (US Pat No 5,927,603) in view of Reichhardt (US Pat No 9,824,438 B2) and further in view of Rosa et al. (US Pat No 8,942,893 B2).
Re claim 31, McNabb as modified by Reichhardt discloses all aspects of the claimed invention but does not teach the thermal imager is mounted to a vehicle configured to travel along with the agricultural sprayer as the agricultural sprayer travels across the agricultural field.
However, Rosa et al. shows an agricultural sprayer (Fig. 1, 102) and a vehicle (100) configured to travel along with the agricultural sprayer as the agricultural sprayer travels across the agricultural field with optical sensors (120) mounted to the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the thermal imager to the vehicle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Further, it is noted that no criticality for the claimed recitation appears to be present in applicant’s disclosure.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat No Re. 31,023) in view of Reichhardt (US Pat No 9,824,438 B2) and further in view of Rosa et al. (US Pat No 8,942,893 B2).
Re claim 31, Hall as modified Reichhardt discloses all aspects of the claimed invention but does not teach the thermal imager is mounted to a vehicle configured to 
However, Rosa et al. shows an agricultural sprayer (Fig. 1, 102) and a vehicle (100) configured to travel along with the agricultural sprayer as the agricultural sprayer travels across the agricultural field with optical sensors (120) mounted to the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the thermal imager to the vehicle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Further, it is noted that no criticality for the claimed recitation appears to be present in applicant’s disclosure.
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that McNabb does not fails to teach or suggest “wherein an output of the thermal imager is used to detect plugging of the at least one nozzle,” such is an intended use recitation of the thermal imager. As such the prior art only need be capable of being used in such a manner to which the imager in McNabb is fully capable of being used to detect plugging of the at least one nozzle. Further, McNabb describes more than one use for the imager beyond just detection of bugs, specifically, McNabb also describes detection of abnormal leaf conditions on plants as well as foliage and plant conditions, all of which including a detection of bugs, can be used to detect plugging of the at least one nozzle as. This similarly applies to the rejection of claim 1 over Hall in view of McNabb.
Regarding applicant’s remarks of claim 21, the above also applies. While the rejection used the incorrect language, the patentable weight of an intended use recitation is 
In light of these remarks, all prior art rejections shall be maintained.
Applicant’s arguments with respect to claims 26-31 have been considered but are moot because the new ground of rejection does not rely on the rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752